IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MICHAEL J. PENDLETON,                         : No. 106 WM 2019
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 COMMONWEALTH OF PENNSYLVANIA,                 :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2019, the “Request for Exercise of King’s

Bench Jurisdiction and/or Extraordinary Jurisdiction,” the Application for an Immediate

Hearing, and the “Request for Leave to File a Post Submission Letter” are DENIED.